Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “1. Combined taxi signage configured to be displayed …, the combined taxi signage being included in a combined billboard displayed on the display device of the aircraft”. The scope of the claim cannot be ascertained because it is not clear if the claim is positively reciting the combination of the signage and the billboard, or if the billboard is only claiming the intended destination of the signage. For examination, the billboard is merely an intended destination of the signage.
Claim 2 recites “a second origination node” at line 13 and at line 14. Whether or not the second recitation refers to the first cannot be understood. For examination, the second recitation will mean “the second origination node”.
Claim 8 recites the limitation "the airport service network data" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the airport service network data" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites “least one alphanumeric character”, however, claim 7 from which claim 10 depends also recites the phrase. It is not understood whether the recitations refer to the same alphanumeric character. The scope of the claim cannot be ascertained.
Claim 11 recites the limitation "the airport service network data" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the airport service network data" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claims 3-15 are rejected at least for failing to resolve the deficiencies of their rejected base claim.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim does/do not fall within at least one of the four categories of patent eligible subject matter because it is directed to data. Data is not physical "device or structure" nor is it a statutory process, as it is not "acts" being performed. The claim is not patentable as drafted. It appears one way to define the claim in terms of statutory subject matter would be to positively recite “a combined billboard displayed on the display of the aircraft” such that it does not merely define an 

Claims 2-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 2 recites “generating taxi signage for a first origination node”, “determining the first origination node”, “determining at least a first termination node”, “determining a first turning angle based on a comparison”, “generating taxi signage for a second origination node”, “determining a second origination node”, “determining at least a second termination node”, “determining a second turning angle based on a comparison”, “generating a combined taxi signage”, and “displaying … on a display device”.	The recited limitations above are a process that, under broadest reasonable interpretation, covers performance of the limitation by a human analog (by hand or merely thinking) but for the recitation of generic computer components. That is, other than reciting “a display device”, nothing precludes the steps from practically being performed in the mind and by an operator using generic computer components. For instance, the limitations are so broadly written that they amount to no more than a human looking at an airport map and taking down directions.	This judicial exception is not integrated into a practical application. For instance, the claim only recites the addition element of “a display device of the aircraft”. The display device is recited at a high-level of generality (i.e., as a generic display performing generic display function) and its involvement with the abstract idea is viewed as mere insignificant extra solution activity. Accordingly, the additional element of a display device does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Regarding the limitations of “the first origination node being within a select proximity and a select orientation relative to a location of an 
Claim 3 recites “automatically combining”. The claim is written at such a high level of generality that it involves nothing more than a property of recording signage by human analog. E.g. different signage is automatically (inherently, habitually, or without conscious thought and intention) combined when written down.
Claim 4 is directed to displaying to multiple locations and does not recite any further elements to integrate the exception into a practical application or that would be sufficient to amount to significantly more.
Claim 5 recites the additional element “at least one input device of the aircraft”. The additional element does not integrate the abstract idea into a practical application. For instance, the input device is 
Claims 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, as written, include recitations that merely further define data and do not recite any further elements to integrate the exception into a practical application or that would be sufficient to amount to significantly more.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feyereisen et al. (US 2011/0196598 A1) in view of Marczi et al. (US 2013/0179060 A1) and FAA (U.S. Department of Transportation - Federal Aviation Administration, Advisory Circular - Standards for Airport Sign Systems, 150/5340-18F (Year: 2010), FAA herein).
As to claims 1-2, as best can be understood, Feyereisen teaches 	generating (The processor architecture is configured to generate image rendering display commands – [6]), according to turning angles (w.r.t. F.3, a turning angle is determined for respective A directional indicator for a given taxiway/runway sign corresponds to the intended direction of travel for the aircraft on the respective taxiway/runway. The synthetic display 300a depicted in FIG. 3 includes such directional indicators (realized as arrows in this example) rendered with the taxiway signage 320. – [77]), taxi signage (w.r.t. 320a-f F.3, such taxi signage is generated for respective taxiways within the perspective view; see graphical representations of taxiway/runway signage. – [1]) within a select proximity (An exemplary embodiment of a flight deck display system addresses this issue of display clutter by rendering taxiway/runway signage in an incremental manner, in a progressive manner, or otherwise using visually distinguishable characteristics that are dependent upon the physical or temporal proximity of the aircraft to the airport feature of interest (e.g., proximity to a given taxiway, proximity to a taxiway intersection, proximity to an upcoming turning point, or the like). For example, signage that is far in the distance need not be displayed at all, or it may be displayed in an inconspicuous manner, while signage that is within close proximity to the aircraft can be displayed in a prominent manner. – [23]) and a select orientation (The orientation of the rendered signage will vary as a function of the position and heading of the aircraft. – [25]; also see the orientation and/or heading of each directional indicator changes as a function of the geographic position and heading data of the aircraft. – [79]) relative to a location of an aircraft;	generating a combined taxi signage (In practice, the flight deck display system may be suitably configured to render tactical taxiway signage  – [71]); and	displaying taxi signage billboards (e.g. 320a-f, F.3, w.r.t In this regard, each of these taxiway signs is rendered as a rectangular and vertically oriented upstanding board, with legible and solid block letters inside of the rectangular border. – [69]) on a display device of the aircraft (The processor architecture 104 can also supply appropriate display commands (e.g., image rendering display commands) to the display element 106, so that the retrieved terrain, navigation, and graphical features data are appropriately displayed on the display element 106. – [32]).	Worth mentioning, Feyereisen is not completely silent with regard to airport surface routing network data (e.g. taxiway centerlines; taxiway edges or boundaries; taxiway exit; taxiway guidance lines; taxiway hold short lines; taxiway hotspot; taxiway labels; taxiway shoulder; and taxiway width. [31]).	However, Feyereisen is silent with regard to “node” and “a combined billboard”, and therefore does not explicitly teach generating taxi signage “for a first origination node, comprising: determining the first origination node stored within airport surface routing network data, the first origination node being within a select proximity and a select orientation relative to a location of an aircraft; determining at least a first termination node stored within the airport surface routing network data, the at least the first termination node being coupled to the first origination node via at least a first edge, the at least the first edge being stored within the airport surface routing network data; and determining a first turning angle based on a comparison between the first origination node and the at least the first termination node”, generating taxi signage “for a second origination node, comprising: determining a second origination node stored within the airport surface routing network data, the second origination node being within the select proximity and the select orientation relative to the location of the aircraft: determining at least a second termination node stored within the airport surface routing network data, the at least the second termination node being coupled to the second origination node via at least a second edge, the at least the second edge being stored within the airport surface routing network data; and determining a second turning angle based on a comparison between the second origination node and the at least the second termination node”, and “generating a combined taxi signage from the taxi signage for the first origination node and the taxi signage for the second origination node; and displaying a combined billboard including the combined taxi signage”.	In a related invention, Marczi teaches determining turning angle (see theta, w.r.t F.8, F.9, and F.11) based on a comparison between origination node (see P(x,y), w.r.t F.8, F.9, F.11) and termination node (see A(x,y), w.r.t. F.8, F.9, F.11); the origination node being coupled to the termination via at least an edge (the runway centerline geometry illustrated as coupling P(x,y) and A(x,y), w.r.t F.8, F.9, F.11); the origination node, termination node, and edge being stored within airport surface routing network data ([14]).	It would have been obvious to incorporate the teachings of Marczi into the system of modified Feyereisen in order to determine turning angle for directional indicators (Feyereisen: e.g. 320a-f, F.3) within the perspective view (Feyereisen: e.g. F.3) such that generating taxi signage for a first origination node (a first taxiway intersection, e.g. Feyereisen: 320f, F.3; w.r.t Marczi: P(x,y), F.8, F.9, F.11), comprising: determining the first origination node stored within airport surface routing network data, the first origination node being within a select proximity and a select orientation relative to a location of an aircraft; determining at least a first termination node stored within the airport surface routing network data, the at least the first termination node being coupled to the first origination node via at least a first edge, the at least the first edge being stored within the airport surface routing network data; and determining a first turning angle based on a comparison between the first origination node and the at least the first termination node; generating taxi signage for a second origination node (a second taxiway intersection, e.g. Feyereisen: 320e, F.3; w.r.t Marczi: P(x,y), F.8, F.9, F.11), comprising: determining a second origination node stored within the airport surface routing network data, the second origination node being within the select proximity and the select orientation relative to the location of the aircraft: determining at least a second termination node stored within the airport surface routing network data, the at least the second termination node being coupled to the second origination node via at least a second edge, the at least the second edge being stored within the airport surface routing network data; and determining a second turning angle based on a comparison between the second origination node and the at least the second termination node; and generating a combined taxi signage from the taxi signage for the first origination node and the taxi signage for the second origination node (Feyereisen: 320e, 320f, F.3 w.r.t [71]; and also w.r.t Marczi: P(x,y), F.8, F.9, F.11) be performed as described. The motivation being to provide more efficient taxiway angle determination through the use of simplified taxiway geometries stored within airport surface routing data.	However, Feyereisen in view of Marczi does not explicitly disclose “displaying a combined billboard including the combined taxi signage”.	In a related invention, FAA teaches a combined billboard including combined taxi signage (p.29, F.13 Examples of Signs at a Complex Taxiway/Taxiway Intersection., w.r.t. the two billboards corresponding to the arrow having description beginning with “ALTERNATE ARRAY OF SIGNS…”).	It would have been obvious to incorporate the teachings of FAA into the system of modified Feyereisen such that generating a combined taxi signage from the taxi signage for the first origination node and the taxi signage for the second origination node; and displaying a combined billboard including the combined taxi signage be performed as described in order to present a user with a combined billboard that is formatted similar to the billboard exemplified by FAA. The motivation being to present a user with a most familiarized signage format as suggested by FAA, which is a major regulatory authority of taxi signage formatting.
As to claim 3, as best can be understood, the combination teaches the method of Claim 2, the generating the combined taxi signage comprising: automatically combining the taxi signage for the first origination node and the taxi signage for the second origination node (Feyereisen: In practice, the flight deck display system may be suitably configured to render tactical taxiway signage such that they form a predefined shape centered at or near the center of the intersection 334. – [71]).
As to claim 4, as best can be understood, the combination teaches the method of Claim 2, the method further comprising: displaying a first billboard including the taxi signage for the first origination node on the display device of the aircraft (Feyereisen: 320f, F.3); and displaying a second billboard including the taxi signage for the second origination node on the display device of the aircraft (Feyereisen: 320e, F.3).
As to claim 6, as best can be understood, the combination teaches the method of Claim 2, the first origination node and the second origination node being oriented along a current pathway as defined by a heading of the aircraft (Feyereisen: w.r.t F.3, 320e and 320f are oriented along a current pathway of a heading of the aircraft as indicated by 304).
As to claim 7, as best can be understood, the combination teaches the method of Claim 6, the combined taxi signage including an origination portion, the origination portion including at least one alphanumeric character having a first color set within a space having a second color, the space having the second color being bounded by an outline having the first color (w.r.t FAA: p.29, F.13 Examples of Signs at a Complex Taxiway/Taxiway Intersection., w.r.t. the two billboards corresponding 
As to claim 8, as best can be understood, the combination teaches the method of Claim 7, the at least one alphanumeric character corresponding to information about the second origination node (the character identifies information about to which taxiway the origination nodes correspond, see Feyereisen: The graphical representation of each taxiway sign 320 will typically include some type of identifier, label, or reference of a corresponding taxiway – [61]; w.r.t Marczi: P(x,y), F.8, F.9, F.11) stored within the airport service network data (see Feyereisen: 108, 109, 110, F.1; Marczi: [14]).
As to claim 9, as best can be understood, the combination teaches the method of Claim 7, the at least one alphanumeric character corresponding to information about the first origination node (the character identifies information about to which taxiway the origination nodes correspond, see Feyereisen: The graphical representation of each taxiway sign 320 will typically include some type of identifier, label, or reference of a corresponding taxiway – [61]; w.r.t Marczi: P(x,y), F.8, F.9, F.11) stored within the airport service network data (see Feyereisen: 108, 109, 110, F.1; Marczi: [14]).
As to claim 10, as best can be understood, the combination teaches the method of Claim 7, the combined taxi signage including at least a first termination portion, the at least the first termination portion including at least one alphanumeric character having the second color set within a space having the first color, the space having the first color being bounded by an outline having the second color (w.r.t FAA: p.29, F.13 Examples of Signs at a Complex Taxiway/Taxiway Intersection., w.r.t. the two billboards corresponding to the arrow having description beginning with “ALTERNATE ARRAY OF SIGNS…”: Black alphanumeric characters are set within a yellow space and bounded by a black 
As to claim 11, as best can be understood, the combination teaches the method of Claim 10, the at least one alphanumeric corresponding to information about the at least the first termination node (the character identifies information about to which taxiway the termination nodes correspond, see Feyereisen: The graphical representation of each taxiway sign 320 will typically include some type of identifier, label, or reference of a corresponding taxiway – [61]; w.r.t Marczi: A(x,y), F.8, F.9, F.11) stored within the airport service network data (see Feyereisen: 108, 109, 110, F.1; Marczi: [14]).
As to claim 12, as best can be understood, the combination teaches the method of Claim 10, the at least one alphanumeric corresponding to information about the at least the second termination node (the character identifies information about to which taxiway the termination nodes correspond, see Feyereisen: The graphical representation of each taxiway sign 320 will typically include some type of identifier, label, or reference of a corresponding taxiway – [61]; w.r.t Marczi: A(x,y), F.8, F.9, F.11) stored within the airport service network data (see Feyereisen: 108, 109, 110, F.1; Marczi: [14]).
As to claim 13, as best can be understood, the combination teaches the method of Claim 10, the taxi signage including at least one arrow set within the space of the first color, the at least one arrow having the second color (Feyereisen: w.r.t F.3, the directional arrow, e.g. 354, of each signage 320a-f are displayed in a color that distinguishes them from a background color which is surrounded by a rectangular border).
As to claim 14, as best can be understood, the combination teaches the method of Claim 13, a direction of the at least one arrow being selected based on the first turning angle (the directional indicators of Feyereisen are selected according to turning angle as determined according to Marczi, see the rationale and citations in the rejection of claim 2 above).
As to claim 15, as best can be understood, the combination teaches the method of Claim 13, a direction of the at least one arrow being selected based on the second turning angle (the directional indicators of Feyereisen are selected according to turning angle as determined according to Marczi, see the rationale and citations in the rejection of claim 2 above).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feyereisen, Marczi, and FAA as applied to claim 4 above, and further in view of Nichols et al. (US 2010/0211237 A1).
As to claim 5, as best can be understood, the combination teaches the method of Claim 4, the generating the combined taxi signage comprising: combining the taxi signage for the first origination node and the taxi signage for the second origination node.	However, combining the taxi signage “following an input being received via at least one input device of the aircraft” may not be explicitly disclosed.	In a related invention, Nichols teaches rendering and displaying ([5]) responsive to an input being received via at least one input device of the aircraft (In practice, the pilot or crew member can manipulate a cursor or pointer to an interactive graphical element on primary flight display 700 to select the corresponding item for display as the designated target on the secondary display. Such user interaction with an interactive graphical element results in the generation of a suitable user interface command that causes the system to render the designated target in the secondary display. – [64]; Alternatively, or additionally see The system could also be configured to allow zooming in and out on the designated target, if desired. In this regard, the magnification of the designated target (as rendered on secondary display 206) can be adjusted as necessary. For example, if a traffic target is far away from the host aircraft, then it would  [52], w.r.t Feyereisen: 508, F.5).	It would have been obvious to incorporate the teachings of Nichols into the system of modified Feyereisen such that the generating the combined taxi signage comprising: combining the taxi signage for the first origination node and the taxi signage for the second origination node following an input being received via at least one input device of the aircraft be performed as described in order to selectively view taxi signage at distant intersections. The motivation being to provide better flexibility to a user seeking taxi signage information.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARRETT F EVANS whose telephone number is (571)270-5326.  The examiner can normally be reached on Monday-Friday from 9AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached via telephone (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 





/GARRETT F EVANS/Examiner, Art Unit 3663